
	
		VI
		111th CONGRESS
		1st Session
		S. 125
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alfredo Plascencia Lopez and Maria Del
		  Refugio Plascencia.
	
	
		1.Permanent resident status for
			 Alfredo Plascencia Lopez and Maria Del Refugio Plascencia
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Alfredo Plascencia Lopez and Maria Del Refugio Plascencia
			 shall each be eligible for the issuance of an immigrant visa or for adjustment
			 of status to that of an alien lawfully admitted for permanent residence upon
			 filing an application for issuance of an immigrant visa under section 204 of
			 that Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 statusIf Alfredo Plascencia Lopez or Maria Del Refugio
			 Plascencia enter the United States before the filing deadline specified in
			 subsection (c), Alfredo Plascencia Lopez or Maria Del Refugio Plascencia, as
			 appropriate, shall be considered to have entered and remained lawfully and
			 shall be eligible for adjustment of status under section 245 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Application and
			 payment of feesSubsections (a) and (b) shall apply only if the
			 application for issuance of immigrant visas or the application for adjustment
			 of status are filed with appropriate fees within 2 years after the date of the
			 enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon the granting of immigrant visas or
			 permanent residence to Alfredo Plascencia Lopez and Maria Del Refugio
			 Plascencia, the Secretary of State shall instruct the proper officer to reduce
			 by 2, during the current or subsequent fiscal year, the total number of
			 immigrant visas that are made available to natives of the country of birth of
			 Alfredo Plascencia Lopez and Maria Del Refugio Plascencia under section 203(a)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that
			 are made available to natives of the country of birth of Alfredo Plascencia
			 Lopez and Maria Del Refugio Plascencia under section 202(e) of that Act (8
			 U.S.C. 1152(e)).
			
